Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  the phrase “between” should be removed.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yanagisawa et al. (US 2004/0212383 A1).
Regarding claim 1, Yanagisawa et al. (hereafter Yanagisawa) at fig. 5A, 2B discloses a probe assembly for testing densely packaged semiconductor assemblies, the probe assembly comprising: a housing [2] machined [this product by process limitation is obvious to forming (see ¶0053). Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985).] with a plurality of channels [21] to accept components [47a as an example, can be 47] so as to form a coaxial structure [see the phrase “coaxial structure” throughout the disclosure] between each component and the housing; a plurality of connecting pin assemblies [1], each pin assembly secured at one end [at 24] and with a probing end [end 11] free to move over a predetermined distance along the symmetrical axis of the assembly; and insulating materials [32 at top and bottom as shown] embedded into the housing to retain [as shown] the plurality of connecting pin assemblies in one or more predetermined positions.
Regarding claim 5, Yanagisawa at fig. 5A, 2B discloses the assembly of claim 1 wherein the channels in the housing are radiused to avoid an abrupt transition [because of shape of the holes in Metal].
Regarding claims 9-10, Yanagisawa at fig. 5A, 2B discloses the assembly of claim 1 wherein a diameter of the channels is between 2 and 3 times (2.3 times for claim 10) diameter of the pin assembly, to minimize crosstalk [teaching from ¶0060, ¶0065] between the more than one connecting pin assembly.
Regarding claim 11, Yanagisawa at fig. 5D, 2B discloses the assembly of claim 1 further comprising a flexible washer [37a] for buffering the pin assembly. 
Regarding claim 12, Yanagisawa at fig. 5A, 2B discloses the probe assembly for testing densely packaged semiconductor assemblies, the probe assembly comprising: [6 with 2, also because of coaxial structure] machined [this product by process limitation is obvious to forming (see ¶0053). Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985).] with a plurality of channels [21] to accept components so as to form a coaxial structure [see the phrase “coaxial structure” throughout the disclosure] between each component and the housing; and a plurality of connecting pin assemblies [1], each pin assembly secured at one end [bottom end] and with a probing end [top end as shown] free to move over a predetermined distance along the symmetrical axis of the assembly, and wherein the plastic housing is configured to retain the plurality of connecting pin assemblies in one or more predetermined positions [as shown].

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakamura et al. (US 2019/0302144 A1).
Regarding claim 1, Nakamura et al. (hereafter Nakamura) at fig. 1-4 discloses a probe assembly for testing densely packaged semiconductor assemblies, the probe assembly comprising: a housing [15] machined [this product by process limitation is obvious to forming (see ¶0068). Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985).] with a plurality of channels [15c] to accept components so as to form a coaxial structure [fig. 3, ¶0055, ¶0026, ¶0074] between each component and the housing; a plurality of connecting pin assemblies [21], each pin assembly secured at one end [bottom end] and with a probing end [21a in 11c as shown] free to move over a predetermined distance along the symmetrical axis of the assembly; and insulating materials [12, 14, 16, as an example ¶0091] embedded into the housing to retain the plurality of connecting pin assemblies [as shown] in one or more predetermined positions. 
Regarding claim 2, Nakamura at fig. 4 discloses the assembly of claim 1 further comprising an insulating material [anodic oxide film, ¶0055, ¶0026, ¶0074] with depressions to capture a ball of a BGA [50a] to prevent the probing end from skating on the surface of the ball. 
Regarding claim 3, Nakamura at fig. 4 discloses the assembly of claim 1 further comprising an insulating material [anodic oxide film, ¶0055, ¶0026, ¶0074] with depressions to capture the bumping feature [50a] of a flip-chip semiconductor [50] to prevent the probe end from skating on the surface of the semiconductor. 
Regarding claim 4, Nakamura discloses the assembly of claim 3 wherein the insulating material alters the characteristic impedance of the co-axial structure [fig. 3 with ¶0055, ¶0026, ¶0074] . 
[because of shape of the holes in the Metal].
Regarding claim 6, Nakamura discloses the assembly of claim 3 wherein the insulating material is formed by a layer of anodized aluminum [anodic oxide film, ¶0055, ¶0026, ¶0074] created in the housing. 
Regarding claim 7, Nakamura at fig. 4 discloses the assembly of claim 6 with the anodizing layer [coating of anodic oxide film]. Nakamura is silent about the anodizing layer is between 5µm and 15µm thick. This range is obvious to the coating of Nakamura to prevent short circuit [¶0026] between housing and semiconductor package. Therefore, the person having ordinary skill in the art before the effective filing date to use coating as taught by Nakamura for advantage that Nakamura have to offer.
Regarding claim 8, Nakamura at fig. 4 discloses the assembly of claim 1 wherein the channels in the housing that house any or all of the connecting pins are radiused to avoid uneven anodizing [because of coating, ¶0055, ¶0026, ¶0074]. 
Regarding claims 9-10, Nakamura at fig. 4 discloses the assembly of claim 1 wherein a diameter of the channels is between 2 and 3 times (2.3 times for claim 10) diameter of the pin assembly, to minimize crosstalk [¶0024] between the more than one connecting pin assembly. 
Regarding claim 12, Nakamura at fig. 4 discloses the probe assembly for testing densely packaged semiconductor assemblies, the probe assembly comprising: an insulating plastic housing [12, 14, 16 with 11] machined [this product by process limitation is obvious to forming step (see ¶0068). Such a process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985).] with a plurality of channels [15c] to accept components so as to form a coaxial structure between each component and the housing; and a plurality of connecting pin assemblies [21], each pin assembly secured at one end and with a probing end free to move over a predetermined distance along the symmetrical axis of the assembly, and wherein the plastic housing is configured to retain the plurality of connecting pin assemblies in one or more predetermined positions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



June 19, 2021